Citation Nr: 1620224	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-13 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sciatica of the right lower extremity secondary to service-connected lumbar spine disability.

2.  Entitlement to an initial evaluation greater than 10 percent for degenerative arthritis of the lumbar spine.

3.  Entitlement to an initial compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to January 1972 and August 1982 to March 1983 and also served in the U.S. Army Reserves from April 1990 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In April 2011, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

When this case was before the Board in January 2012 and August 2014, it was remanded for further development.  It is now before the Board for further appellate action.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran has not raised the issue of TDIU due to his service-connected disabilities.  Therefore, the issue of entitlement to TDIU is not before the Board.  


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran has a current sciatic disability of the right lower extremity that was caused by his service-connected lumbar spine disability.

2.  The Veteran's degenerative arthritis of the lumbar spine are manifested by objective back pain, limitation of motion, and tenderness, but the disability do not result in limitation of forward flexion of the thoracolumbar spine to 60 degrees or less, a combined range of motion of 120 degrees or less, severe guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, ankylosis, or incapacitating episodes requiring bedrest and treatment by a physician.

3.  Throughout the rating period, the Veteran's hypertension has required medication for control since around 2009; and has been manifested by diastolic blood pressure of predominantly between 70 mm and 90 mm, and by systolic pressure predominantly in the 130s and 140s.


CONCLUSIONS OF LAW

1  Sciatica of the right lower extremity is proximately due to service-connected lumbar spine disability.  38 C.F.R. § 3.310 (2015).

2.  The criteria for a disability rating greater than 10 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2015).

3.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Duties to Assist and Notify

In correspondence dated in November 2007, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the November 2007 notice informed the Veteran of information and evidence necessary to substantiate the claim for service connection for sciatica of the right lower extremity and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The notice also informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

In November 2007, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for low back disability and high blood pressure.  Service connection was subsequently granted, and the Veteran appealed the 10 percent evaluation assigned for the back disability and the noncompensable evaluation assigned for hypertension.  As for these two issues, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Regardless, in the original VCAA letter dated in November 2007, the AOJ notified the Veteran of the process by which disability ratings and effective dates are determined.  The Veteran has been adequately notified of the information and evidence necessary to substantiate his claim for a higher rating.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated and a medical opinion has been sought in conjunction with his claim.  The duty to assist has been fulfilled.

At the Veteran's April 2011 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Most recently in August 2014, the Board remanded this case for further development in order to provide the Veteran an opportunity to either submit private treatment records or to provide authorization and consent forms so that VA could obtain the records.  In September 2014, the Veteran was sent a letter asking for these records or authorization and consent forms.  The Veteran was provided an adequate amount of time to respond but did not do so.  The Board finds substantial compliance with the Board's August 2014 remand.  

II.  Entitlement to service connection for sciatica of right lower extremity

Any disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran claims that he currently has sciatica of the right lower extremity that was caused by his service-connected lumbar spine disability.   

There is potentially contradictory evidence as to whether the Veteran has sciatica of the right lower extremity.  On the one hand, the March 2012 examiner found only a diagnosis of degenerative arthritis of the lumbar spine and not sciatica.  Testing of the deep tendon reflexes and sensation to light touch were normal.  Straight leg raising tests were negative on the right and left.  The report noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  He also did not have neurologic abnormalities due to thoracolumbar spine condition or intervertebral disc syndrome.  

Despite this, the January 2008 examiner noted that the Veteran had sciatica like pain but no neuro deficit on examination.  Upon examination, the examiner noted positive straight leg raises on the left and right.  The examiner further opined that it was at least as likely as not that the Veteran's sciatica and right leg condition was due to or chronically increased in severity by the low back condition because the osteoarthritis in the lumbar spine is a progressive disease.  In a letter received by the VA in November 2011, the Veteran's private physician, Dr. S., opined that the Veteran sciatica, back pain and pain in his limbs were from injuries sustained while active duty (including, but not limited to an aircraft crash that he was in).  The physician further noted that the Veteran had multilevel degenerative disc disease.  Several treatment records dated before and during the appeal period show that the Veteran was diagnosed and treated with sciatica.  See service treatment records dated in February 2000, December 2001, April 2002, July 2002, July 2002, December 2003, May 2004, and February 2006; See private treatment records dated in April 2011, July 2011, and December 2011.  A May 2011 MRI of the lumbosacral spine noted a disk bulge/osteophyte at L5-S1 with possible impingement of the right L5 nerve root beyond the foramen.

In addition, the Veteran has consistently reported that he has pain that runs down his right leg to his right foot.  See April 2011 hearing transcript.

As such, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran has current sciatica of the right lower extremity that was caused by his service-connected lumbar spine disability and, therefore, entitlement to service connection is warranted.

III.  Increased Rating Claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

B. Entitlement to a higher evaluation than 10 percent for degenerative arthritis of the lumbar spine.

The Veteran's degenerative arthritis of the lumbar spine is rated under DC 5242 for degenerative arthritis of the spine.  38 C.F.R. § 4.71a, DC 5242 (2015).  The Veteran alleges his back disability is more severe than currently rated.

Effective from September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2015). 

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate diagnostic codes if it would result in a higher combined evaluation for the disability.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  

With respect to the current claim for increased rating, the Board notes ongoing complaints of and treatment for back problems.  

The Veteran was afforded a QTC examination in January 2008.  The Veteran reported a back disability since 1991.  He reported stiffness, pain in lower back and down the right leg.  He had no weakness.  The Veteran had physical therapy, traction and spinal injections.  The Veteran noted a history of incapacitating episodes as often of 3 times per year that would last for 21 days, but in the previous year, he had no incidents of incapacitation.  Upon examination, the Veteran's posture was within normal limits.  His gait was within normal limits, and he did not require an assistive device for ambulation.  Muscle spasm was absent and no tenderness was noted.   Forward flexion was to 90 degrees with pain at 90 degrees, extension was to 28 degrees with pain at 28 degrees.  Right lateral flexion was to 22 degrees with pain at 22 degrees.  Left lateral flexion was to 25 degrees with pain at 25 degrees.  Right rotation was to 30 degrees with pain at 30 degrees.  Left rotation was to 30 degrees with pain at 30 degrees.  Pain had the major functional impairment, and he was not additionally limited by fatigue, weakness, lack of endurance and incoordination after repetitive use.  The Veteran had normal curvature of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  X-ray studies conducted at the time showed degenerative arthritis and joint narrowing.  The examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine.  Subjective factors were low back pain with radiation into the right leg.  The objective factors were x-ray findings of degenerative arthritis.  There was tenderness in the lower back with limited range of motion.

In April 2011, the Veteran testified that he has to constantly shift his weight and sitting for long periods of time increase his pain.  He reported that since the January 2008 examination, his back pain had worsened.  

The Veteran was afforded a VA examination in March 2012.  The examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine.  The Veteran did not report flare-ups that impact the function of the thoracolumbar spine.  Forward flexion was to 90 degrees with pain at 75 degrees.  Extension was to 30 degrees with pain at 20 degrees.  Right lateral flexion was to 30 degrees with pain at 20 degrees.  Left lateral flexion was to 30 degrees with pain at 20 degrees.  Right lateral rotation was to 30 degrees with pain at 20 degrees.  Left lateral rotation was to 20 degree with pain at 20 degrees.  The Veteran was able to perform repetitive-use testing.  The Veteran had no additional limitation of range of motion or functional impairment of the thoracolumbar spine following repetitive-use testing.  The Veteran had localized tenderness or pain to palpation for joints, but he had no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength was normal, and he had no muscle atrophy.  Deep tendon reflexes and sensation to light touch were both normal.  Straight leg raising test was negative, and he had not radicular pain.  He had no other neurologic abnormalities related to thoracolumbar spine.  The examiner found no intervertebral disc syndrome and therefore did not provide findings as to any incapacitating episodes.  The Veteran reported that he cannot perform repetitive bending of his low back at work.

An April 2011 x-ray of the L5-S1 disc area demonstrated posterior degenerative disc disease with anterior endplate spurring.  

A September 2011 MRI revealed advanced degenerative disk disease at L5-S1.  There was also shallow central and left paracentral broad disk protrusion at L5-S1 with slight mass effect upon ventral thecal margin and proximal S1 root sleeves.  Also shallow asymmetric right far posterior lateral disc bulge/osteophyte complex at L5-S1 with possible impingement of the right L5 nerve root beyond the foramen.  

Private treatment records in 2011 show treatment for low back pain and leg pain.  He appears to have been treated with injections and physical therapy.  

Following a review of the available evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence does not warrant a rating greater than 10 percent under any of the spine DCs.

The Veteran's limitation of motion does not warrant a rating greater than 10 percent under DC 5242 because forward flexion of the thoracolumbar spine was not limited to 60 degrees or less, nor was there muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Indeed, the Veteran's observed range of motion was never observed to be less than 90 degrees of forward flexion with pain at 75 degrees.  Even if we assume limitation where pain begins, the range of motion remains better than 60 degrees.  Similarly, the combined range of motion remains excellent.  Based on the provisions for painful motion and greater functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995), a 10 percent rating is the highest evaluation that can be assigned.  As such, the Board concludes that a rating greater than 10 percent under DC 5242 is not warranted.

Similarly, the Veteran is not entitled to a greater rating under any other DC.  The June 2008 examiner found no signs of intervertebral disc syndrome but the x-ray report noted advanced osteoarthritis most likely with intervertebral disc degeneration and degenerative changes.  During the June 2008 examination, the Veteran reported that he had physician prescribed bed rest three times per year which lasted for 21 days, but the examiner noted that he had no incidents of incapacitation in the last 12 months which covered most the period on appeal.  During the April 2011 hearing, the Veteran testified that his physician prescribed bedrest but it was unclear when this occurred and how long the bedrest lasted.   The Veteran was given 30 days to submit records showing physician prescribed bedrest.  No evidence of physician prescribed bedrest has been submitted.  The March 2012 examiner found no intervertebral disc syndrome and therefore did not provide findings as to any incapacitating episodes.  The evidence suggests that the Veteran may have been prescribed bedrest in the past, but the Veteran reported in June 2008 that he had not been prescribed bedrest for the last 12 months.  Treatment records do not otherwise suggest that he was prescribed bedrest for his back during the appeal period.  Therefore, the Board finds that DC 5243 is not applicable.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under DC 5003 degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2015).  In this case, even though the Veteran has a diagnosis of degenerative arthritis of the lumbar spine, a separate rating under DC 5003 would not be warranted.  The Veteran's 10 percent rating under DC 5242, as discussed above, is based on pain on movement and a separate rating under DC 5003 would be for the same symptomatology.  As separate ratings may not be assigned for the same symptomatology, a separate 10 percent rating under DC 5003 for the Veteran's painful motion is not warranted.

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a if supported by objective medical evidence.  In this regard, the Board notes that disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2015).  Per this decision, the Veteran's sciatica of the right lower extremity is found to be service-connected.   

As for the Veteran's left lower extremity, the Veteran has not reported signs and symptoms of radiculopathy on the left side.  Although the January 2008 examiner found a positive straight leg test for the left and right leg, no other neurological finding were found in the January 2008 examination or in the March 2012 examination report.  The Veteran's private treatment records also do not contain reports of left leg radiculopathy.   For these reasons, the Board does not find that a separate rating for left lower extremity neurological manifestations is warranted.

Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  In this case, the Veteran has not reported neurological abnormalities such as bowel or bladder impairment.  The March 2012 examination also noted no such impairments.  As such, a separate rating for these types of impairments is not warranted.  

Finally, during the appellate time period the Veteran had no muscle atrophy and retained normal or near normal muscle strength.  As noted in 38 C.F.R. § 4.40, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like."  In this case, there is no evidence of any of these symptoms or problems during the appellate time period.  As the Veteran's thoracolumbar spine is not a "little used part" of his body, the absence of atrophy or other factors demonstrates that the thoracolumbar spine can and is used regularly by the Veteran.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  Accordingly, the preponderance of the evidence is against assignment of an increased disability rating greater than 10 percent under DC 5242 for the Veteran's service-connected degenerative arthritis of the lumbar spine.  The Board has considered whether staged ratings were appropriate in the present case.  Hart, 21 Vet. App. at 505.  However, for reasons discussed above, the Board finds that there is no competent evidence that the Veteran's service-connected back disability increased in severity during the appeal period sufficient to warrant a higher evaluation.  Therefore, a staged rating is unnecessary.

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected spine.  A comparison between the level of severity and symptomatology of the Veteran's spine disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

As discussed above, the Veteran currently experiences objective back pain, limitation of motion, and tenderness.  The current 10 percent rating wholly compensates the Veteran for the back symptomatology attributable to his service-connected disabilities.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

C. Entitlement to an initial compensable evaluation for hypertension.

Service connection has been established for hypertension.  The Veteran's hypertension is rated as noncompensable percent disabling under Diagnostic Code 7101.  

Pursuant to Diagnostic Code 7101, a 10 percent rating is assigned for essential hypertension when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure that is predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more.  A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Note (1) following Diagnostic Code 7101 provides that the term "hypertension" means the diastolic blood pressure is predominantly 90 millimeters or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  Note (2) provides that hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be evaluated as part of the condition causing it, rather than by a separate evaluation.  Note (3) provides that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease. 38 C.F.R. § 4.104, Diagnostic Code 7101, Notes.

The Veteran has been taking medication for the control of his blood pressure since around 2009.   

In a January 2008 QTC examination, the Veteran reported having headaches due to high blood pressure.  The Veteran also reported a diagnosis for hypertension for three years and has been treated with a low sodium diet.  The examiner noted blood pressure readings for three consecutive days.  On the day of the examination, blood pressure readings were: 140/90, 140/90 and 142/96.  On the following day, his blood pressure readings were: 140/90, 120/90 and 130/90.  On the third day, blood pressure readings were: 120/80, 140/90 and 130/90.  Upon examination, there were no related heart disabilities.  He was diagnosed with borderline hypertension.  Subjective factors were headaches and objective factors were mild elevation of blood pressure on multiple checks.  There was no finding of hypertensive heart disease.

During the April 2011 hearing, he testified that he took medication for his hypertension once a day that was prescribed by his private physician.  His private treatment records confirm that he was prescribed Benicar for his hypertension.

The Veteran was afforded a VA examination in March 2012.  The Veteran was diagnosed with hypertension since 2003.  He reported that he was taking Benicar for control of his blood pressure.  The examiner found that the Veteran did not have a history of diastolic blood pressure elevation predominantly 100 or more.  Blood pressure readings taken at the time of the examination were: 139/101, 136/99 and 135/96.  The examiner found that it was at least as likely as not that the Veteran's tension headaches were proximately due to his service-connected hypertension.

In this case, the Veteran takes continuous medication for his hypertension, but the evidence does not show that he has predominantly had systolic readings of 160 or more or diastolic readings of 100 or more.  The evidence shows that systolic readings range from 100 to 166, with the readings predominantly in the 130s and 140s.  Notably, there are only two readings at or over 160.  Diastolic readings range from 54 to 105, with the readings predominantly in the 90s.  There are only three ratings over 100 for diastolic pressure.  As such, the criteria for a higher rating for the Veteran's hypertension have not been met. 

For the foregoing reasons, the Board finds that, throughout the rating period, the preponderance of the evidence is against an initial compensable evaluation for hypertension.

The Board also does not find that an extraschedular evaluation is warranted.  The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected hypertension is manifested by high blood pressure readings and headaches, which does not appear to impact his ability to function.  The Veteran's headache disability has been service-connected and assigned a noncompensable evaluation.  The signs and symptoms of high blood pressure readings are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to hypertensive vascular disease specifically evaluate disabilities based on blood pressure readings.  See 38 C.F.R. 4.104 DC 7101.  

For these reasons, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by high blood pressure readings and headaches.  In short, there is nothing exceptional or unusual about the Veteran's hypertension disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

The Board does not find it necessary to discuss whether "related factors" are present as referral is not warranted based on the above discussion.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  Besides degenerative arthritis of the lumbar spine, hypertension and sciatica of the right lower extremity, the Veteran is also service-connected for tinnitus, hearing loss, and headaches.  The Veteran has not indicated that he believes the assigned schedular ratings to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology as to these other service-connected disabilities.  For instance, he withdrew his claim for a higher evaluation for tinnitus in April 2011.  Further, the Veteran has at no point during the current appeal indicated that his service-connected tinnitus, hearing loss or headaches resulted in further disability when looked at in combination with his service-connected arthritis of the lumbar spine, hypertension and sciatica.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's service-connected tinnitus, hearing loss and headaches.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

	


ORDER

Entitlement to service connection for sciatica of right lower extremity is granted.

Entitlement to an initial rating greater than 10 percent for degenerative arthritis of the lumbar spine is denied.

Entitlement to an initial compensable evaluation for hypertension has not been met.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


